DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-7 in the reply filed on 3/7/2022 is acknowledged.

Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/7/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-2 recite the limitation “the surface” in line 6 of claim 1 and lines 2-3 of claim 2. There is insufficient antecedent basis for this limitation in the claims.
Also, this limitation is indefinite in that it is unclear which surface of the disposable container that the adhesive layer is stacked on.
It is advised changing the phrase “the surface” in line 6 of claim 1 to the phrase “a surface” in order to overcome this rejection.
Dependent claims 3 and 7 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Claim 4 recites the limitation “the surface” in line 2 of claim 4. There is insufficient antecedent basis for this limitation in the claim.
Also, this limitation is indefinite in that it is which surface of the intermediate base layer is being corona-treated.
It is advised changing the phrase “the surface” in line 2 of claim 4 to the phrase “a surface”.

Claims 5-6 recites the limitation “the surface” in line 2 of claim 5 and line 2 of claim 6. There is insufficient antecedent basis for this limitation in the claim.
Also, this limitation is indefinite in that it is unclear which surface of the print layer has the barrier layer disposed thereon.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al (US 2015/0344741).

Regarding claim 1, Blackwell discloses a multilayer film (paragraph [0026]) comprising a core layer (Fig. 1 #40; paragraphs [0026] and [0057]), a first skin layer disposed on a top surface of the core layer (Fig. 1 #20; paragraphs [0057]), a second skin layer disposed on a bottom surface of the core layer (Fig. 1 #30; paragraphs [0057]) and a topcoat disposed on the first skin layer (paragraph [0054]); wherein the first skin layer is printed with inks (paragraph [0054]), wherein the first skin layer and the second skin layer comprise polypropylene (paragraph [0037]), wherein the multilayer film is used as a pressure-sensitive adhesive label (paragraph [0027]) and wherein the multilayer film is attached to a sidewall of a container via an adhesive layer (Fig. 6 #560; paragraphs [0062] and [0063]).


Blackwell does not appear to disclose the embodiment of Fig. 1 having a topcoat.
However, it would have been obvious to one of ordinary skill in the art to combine the embodiment of Fig. 1 and the embodiment of the topcoat in order to provide a multilayer film of a topcoat, first skin layer, core layer and second skin layer.

Regarding claim 4, Blackwell discloses the multilayer film comprising surface treatment of corona for achieving a desired print/ink adhesion (paragraph [0073]).

Blackwell does not appear to disclose a surface of the core layer being corona-treated.


Regarding claim 5, Blackwell discloses the multilayer film comprising an embodiment where the topcoat has the same composition as the skin layer (paragraph [0054]), wherein the skin layer functions as a functional film (paragraph [0050]), and wherein the functional film comprises polyvinyl alcohol (paragraph [0051]).
The topcoat having the same composition as a skin layer or functional film of polyvinyl alcohol reads on the claimed barrier layer comprising polyvinyl alcohol.

Regarding claim 7, given that the topcoat of Blackwell comprises polyvinyl alcohol which is one of Applicant’s preferred materials for the topcoat, it is clear that the topcoat of Blackwell comprising polyvinyl alcohol would intrinsically have gas barrier properties of 0.1 to 1.0 cc/[m2/day] and have moisture barrier properties of 0.5 to 2.0 g/[m2-day].

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al (US 2015/0344741) in view of Lorence et al (US 2009/0038736).


The first skin layer and the second skin layer comprising polypropylene and being oriented films reads on the claimed print layer formed of oriented polypropylene and the adhesive layer formed of polypropylene as claimed in claim 3.

Blackwell does not appear to explicitly disclose the multilayer film comprising the eco-friendly container label including the same material as the disposable container as claimed in claim 2 and the disposable container being formed of polypropylene as claimed in claim 3.

However, Lorence discloses a label (Abstract) comprising a container on which the label is applied comprising PET and polypropylene (paragraph [0038]).

Blackwell and Lorence are analogous art because they are from the same field of labels. Blackwell is drawn to multilayer films for pressure-sensitive adhesive labels (see paragraph [0027] of Blackwell). Lorence is drawn to a pressure-sensitive adhesive label (see Abstract of Lorence).

Given the equivalence and interchangeability of PET for the container of Blackwell and PET and polypropylene in Lorence for the container as set forth above, it 

	The eco-friendly container label being applied to a disposable container in an in-mold manner is a product-by-process limitation.
“Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966) Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al (US 2015/0344741) in view of Aihara (US 2009/0239746).



Blackwell does not appear to explicitly disclose the multilayer film comprising the barrier layer formed by depositing AlOx on a surface of the print layer.

However, Aihara discloses a thermosensitive recording material for use as a label (Abstract, claim 5), wherein the thermosensitive recording material comprises a protective layer (paragraph [0070] and wherein the protective layer comprises polyvinyl alcohol and a filler of alumina (paragraphs [0070] and [0074]).
The protective layer comprising PVA and alumina reads on the claimed barrier layer formed by depositing AlOx.

Blackwell and Aihara are analogous art because they are from the same field of labels. Blackwell is drawn to multilayer films for pressure-sensitive adhesive labels (see paragraph [0027] of Blackwell). Aihara is drawn to a thermosensitive recording material for use as a label (Abstract, claim 5).

It would have been obvious to one of ordinary skill in the art having the teachings of Blackwell and Aihara before him or her, to modify the multilayer film of Blackwell to include the alumina of Aihara in the topcoat of Blackwell because having the required 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SATHAVARAM I REDDY/Examiner, Art Unit 1785